Citation Nr: 1130859	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, moderate with spinal stenosis and mild lumbar rotatory scoliosis (low back disability).

2.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to February 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned in May 2007.  A transcript of the proceeding is of record.  

The Board remanded the claim in May 2008 for further development and consideration. 


FINDINGS OF FACT

1.  A low back disability began in service.  

2.  A physician who examined the Veteran in April 1956, for enlistment into the military, observed that he had grade I bilateral flat feet deformity that was not considered to be disqualifying; and there was no permanent increase in the severity of the preexisting bilateral flat feet during the Veteran's period of service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for bilateral flat feet have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board is granting service connection for a low back disability, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.

Regarding the flat feet claim, the RO provided the appellant notice by letters dated in December 2005 and May 2008.  He and his representative provided testimony at his hearing in May 2007 that his bilateral flat feet were aggravated in service, indicating that he had actual knowledge of the evidence needed to prevail on this claim.  In a subsequent remand, an examination and opinion to resolve that issue was obtained.  The claim was subsequently readjudicated in a November 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

A.  Low Back Disability

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Hickson requirements.  However, absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's service treatment records note that on June 25, 1956, more than two months after entrance into service, the Veteran injured his back by direct contusions prior to entrance into service.  He was hospitalized for nine days for the condition.  

In November 2005, the Veteran requested service connection for a low back disability.  

The Veteran essentially testified that, although he did not have continuous treatment for his low back disability since service he did have continuous pain and loss of function since service, and VA treatment records reflect that he has complained of low back pain since the in-service injury.

A VA examination was conducted in September 2009.  After an examination and review of the Veteran's claims file, the examiner stated that it was at least as likely as not that the Veteran did not have a persisting back injury upon entrance into service.  The examiner stated that is was more likely he sustained an acute low back injury during his first few days of service.  Therefore, although the Veteran's service treatment records indicate that this was a pre-service injury, the Board affords greater probative weight to the opinion of the VA examiner and finds that the injury was, in fact, an in-service injury.  

The examiner also stated that he could not provide an opinion regarding whether the Veteran current low back condition was related to service.  Opinions like this, which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence" neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

There is no competent medical evidence to satisfy the third element of the Hickson test.  However, service connection based on continuity of symptomatology is warranted.  The Veteran sustained an in-service low back injury severe enough to require nine days of hospitalization and has continuously claimed that he has had low back pain since service.  

B.  Bilateral Flat Feet

The Veteran requested service connection for bilateral flat feet.  He stated that his pre-existing bilateral flat feet were aggravated in service.  He noted that his feet were sore once a week in service, and getting off his feet relieved the condition.  He noted that he received  treatment for his feet in 1970 to 1973.  He last purchased foot inserts in 1996 or 1997.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b).  If a condition is not noted on entry into service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation of that condition to overcome the presumption of soundness.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  "Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, not just the symptoms, has worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Grade I, bilateral flat feet, not considered disqualifying, were noted upon entrance examination in April 1956.  Therefore, the presumption of soundness does not attach.  38 C.F.R. § 3.304(b).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's service and post-service treatment records are devoid of any reference to any foot complaints or treatment.  Discharge and reenlistment examination in February 1959 noted second degree pes planus, asymptomatic, not considered disqualifying.  Discharge examination in January 1965 noted a normal examination of the feet.  In addition, the examiner who conducted the September 2009 VA examination, after an examination and review of the Veteran's claims file, specifically found that the Veteran's bilateral flat feet were not aggravated in service.  He provided the reasons for his opinion.  As such, the record does not reveal any aggravation of his bilateral flat feet.  See generally Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran is competent to comment on his symptoms, and that he had flat feet in service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex whether his bilateral flat feet were aggravated beyond the natural progress of the disability in service and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by absence of feet complaints in service and shortly thereafter, and the detailed opinion provided by the medical professional who reviewed the Veteran's claims file and provided the reasons for his specific finding that the condition was not aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for a low back disability is granted.  

Entitlement to service connection for bilateral flat feet is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


